PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Drasler et al.
Application No. 16/547,788
Filed: 22 Aug 2019
For: Mitral Valve with Free Edge Support


:
:
:
:	DECISION ON PETITION
:
:


This decision is mailed in response to the renewed petition under 37 CFR 1.181, filed November 22, 2021, requesting that the Office withdraw the holding of abandonment in the above-identified application. In addition, this decision addresses the petition under 37 CFR 1.137(a), filed November 22, 2021, requesting the Office revive the application.

The petition under 37 CFR 1.181 is DISMISSED.

The petition under 37 CFR 1.137(a) is GRANTED.

This application became abandoned due to applicants’ failure to properly respond to the non-final Office action, mailed September 29, 2020.  The sole ground for rejection of all pending claims appears to be nonstatutory double patenting. On October 8, 2020, applicants filed a terminal disclaimer to obviate a double patenting rejection over a “prior” patent and $170 fee. The terminal disclaimer was approved on October 8, 2020. On April 15, 2021, the Office mailed a Notice of Abandonment, stating that the application was abandoned in view of applicants’ failure to timely file a proper reply to the September 29, 2020 non-final Office action.

Petitioners request withdrawal of the holding of abandonment, arguing a timely and proper response to the September 29, 2020 non-final Office action was filed on October 8, 2020. 

The Office finds the October 8, 2020 reply, while timely filed, was not a proper reply to the non-final Office action.  

37 CFR 1.111(b) states, in pertinent part: 

In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action an dmust reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references… 

Applicant did not timely file a written reply which specifically pointed out how the rejection was no longer relevant. The October 8, 2020 submission only consisted of a terminal disclaimer and $170 fee, which on their own, do not constitute a proper reply.

The application became abandoned on December 30, 2020 for failure to properly reply to the September 29, 2020 non-final Office action in a timely manner. The renewed petition under 37 CFR 1.181 to withdraw the holding of abandonment is dismissed.

Turning to the petition to revive: A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

Petitioners have submitted a proper reply in the form of a terminal disclaimer to obviate a double patenting rejection over a “prior” patent (filed October 8, 2020) and an AMENDMENT/REPLY (filed November 22, 2021). Pursuant to petitioners’ authorization, deposit account no. 50-1281 has been charged the required $525 petition fee.1 Petitioners have provided a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional. A terminal disclaimer under 37 CFR 1.137(d) is not required for this utility application, which was filed after June 8, 1995.

All requirements under 37 CFR 1.137(a) being met, the petition is granted.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  

This application is being referred to Technology Center AU 3774 for consideration of the AMENDMENT/REPLY, filed November 22, 2021, and the terminal disclaimer to obviate a double patenting rejection over a “prior” patent, filed October 8, 2020.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1  Petitioners request waiver of the petition fee. However, the phrase “[o]n filing” in 35 U.S.C. 41(a)(7) means that the petition fee is required for the filing of a petition under 37 CFR 1.137. See H.R. Rep. No. 542, 97th Cong., 2d Sess. 6 (1982), reprinted in 1982 U.S.C.C.A.N. 770 (“[t]he fees set forth in this section are due on filing the petition”). Applicants may file a petition under 37 CFR 1.183 for waiver of the petition fee. The petition fee is $105, and to prevail, applicants must establish that this is an extraordinary situation where justice requires waiver of the rule. Applicants are informed that the failure to appreciate or follow Office regulations is typically not an extraordinary situation.